TOMEN, District Judge.
What property was conveyed does not appear, except inferentially. For aught that appears the conveyance was voluntary. The “representation” was not one upon which plaintiff had a right to rely. It was neither material nor “relevant to the deed. It was a mere legal opinion, however false or untrue. Plaintiff was presumed to know the law. It implied, not only that plaintiff was required to sign a paper, before she could get the administrator’s deed and become the “owner in fee,!’ but it also implied that she was not then the owner in fee, which she alleges that she was on the day previous to the “false representations.” A voluntary conveyance has been held to be good as between the parties, though without consideration in fact. We find no grounds alleged which would warrant a cancellation of the deed in question.
The demurrer is therefore sustained.